wNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed 01/29/2021 is a continuation of 16575983, filed 09/19/2019; 16575983 claims priority from provisional application 62746197, filed 10/16/2018. 

Status of Claims
Claims 1, 5, 7, 9-10, 17-18, and 21 are currently pending.
Claims 1, 5, 7, 9-10, 17-18, and 21 were examined and are rejected. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 9-10, 17-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, and 11-12 of U.S. Patent No. 10939679 B2 in view of Pullen, US 20100144534 A1 (publ. 6/10/2010), and McLaughlin et. al., US 5780023 (patented 7/14/1998, cited in an IDS). The instant claims are drawn to a method of inhibiting growth of a fungus on a live flower comprising contacting the live flower with an effective amount of a composition consisting of calcium propionate and water, wherein the calcium propionate has a concentration from 5-12% (w/v). The claims of US ‘679 are drawn to a method of inhibiting growth of a fungus on a live tulip bulb; and inhibiting growth of a fungus on live turfgrass comprising contacting the live tulip bulb, and live turfgrass with a composition consisting of calcium propionate and water, wherein the concentration of calcium propionate is from 5-12% (w/v). Instant claim 5 recites the flower as a live tulip bulb; therefore, both sets of claims encompass inhibiting growth of a fungus on a live tulip bulb comprising contacting the tulip bulb with the same composition. Both sets of claims also recite applying the composition once every week to three weeks (instant claim 10 & claims 2 & 4 of US ‘679); a mature plant, and wherein the fungus is Sclerotinia homeocarpa (instant claims 17-18 & claims 7-8 of US ‘679). Although the instant claims don’t recite inhibiting growth of a fungus on live turfgrass as recited by the claims of US ‘679, and the claims of US ‘679 don’t recite inhibiting fungal growth on other types of flowers other than tulip bulbs, Pullen teaches fungi of the genus Sclerotinia, which includes Sclerotinia homeocarpa, cause disease in many plants such as fruits, flowers, roots, and turfgrass (para [0204]).  Therefore, it would have been prima facie obvious to have applied the instantly claimed method to inhibiting fungal growth in live turfgrass, and to have applied the method claimed in US ‘679 to inhibiting fungal growth in other live flowers, because Pullen teaches both flowers and turfgrasses to be affected by fungi of Sclerotinia, which includes S. homeocarpa. 
Instant claim 21 recites applying the composition by spraying; although this limitation is not explicitly recited by the claims of US ‘679, McLaughlin teaches control and inhibition of plant pathogens by the use of at least one microorganism which is an antagonist of a plant pathogen (see Title & Abstract). McLaughlin teaches applying the microorganism which is antagonistic to a plant pathogen to the plant, wherein the microorganism includes fungi (col. 1, line 55-col. 2, line 8; col. 3, lines 1-3). McLaughlin further teaches applying the microorganism in combination with a calcium salt in an effective concentration by spraying (col. 2, lines 53-63; col. 7, lines 48-55). The calcium salt and antagonistic microorganism can be applied separately to the plant, and calcium propionate is included as an effective calcium salt (col. 8, lines 16-51). Therefore, it would have been prima facie obvious to have practiced the method claimed in US ‘679 by spraying the calcium propionate solution. 
The instant claims and method claimed in US ‘679 are as such not patentably distinct. 


Information Disclosure Statement
The IDS filed on 1/29/21 has been considered. However, Geunhwas, J., et. al., Golf Course Management Magazine, 2008, pp. 117-121 was not considered as a copy of this publication has not been provided. All other references cited in the IDS have been considered. 


Conclusion
Claims 1, 5, 7, 9-10, 17-18, and 21 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627